Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                       Nos. 3D20-741 and 3D20-805
                 Lower Tribunal Nos. 15-23660 and 15-23673
                            ________________


                             Jorge Arbelaez,
                                  Appellant,

                                     vs.

       Enclave Shores Condominium Association, Inc.,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Antonio Arzola
and Barbara Areces, Judges.

     Jorge E. Arbelaez, in proper person.

     Feinstein, Mendez & Cobreiro, P.A., and Brett Feinstein, for appellee.


Before FERNANDEZ, LOGUE, and GORDO, JJ.

     PER CURIAM.

     Affirmed.